DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections set forth in the previous Office Action and not repeated herein is overcome and hereby withdrawn.

Claim Interpretation
Claims 1 and 25 recite the term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding a definition for the term “about.” For the purpose of examination terms preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1, 3-6, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree (US 3,865,299; “Crabtree”) in view of Silbiger (US 6,284,838; “Silbiger”) and Speer et al. (US 2009/0012210; “Speer”). Oxford English Dictionary (https://www.oed.com/view/Entry/191357?rskey=zeenC8&result=1#eid; “OED”) is relied upon as an evidentiary reference for claims 4 and 5.
Regarding claims 1, 3, and 25, Crabtree teaches a molded egg carton (i.e., a packaging unit) having a bottom and egg pockets for fragile articles such as eggs (col. 1, lines 4-8, 65-68, col. 2, lines 1-3, Fig. 4), which reads on the limitations of a packaging unit for products like eggs, comprising a bottom part provided with compartments for individual products recited in claims 1 and 25. The carton is made from molded paper pulp (col. 2, lines 32-38), which reads on the limitations of the packaging unit is made from molded pulp recited in claims 1 and 25.

    PNG
    media_image1.png
    306
    398
    media_image1.png
    Greyscale

Figure 4 of Crabtree illustrating the disclosed egg carton

Crabtree is silent regarding the pulp comprises at least 5 wt.% (at least 92.5 wt.% as required by claim 3, and at least 50 wt.% as required by claim 25) of non-wood lignocellulosic biomass (i.e., LCB) having a protein content below 4 dry wt.% (below 2 dry wt.% as required by claim 25) of the biomass.
Silbiger discloses a biodegradable composition, which contains lignin and/or a lignin-containing material and a protein useful for the production of biodegradable shaped articles, wherein the lignin is a biodegradable raw material such as straw (col. 1, lines 4-18, col. 2, lines 30-34). The proteins, lignins and lignin containing materials are well compatible, and adhere well with each other chemically or physically when used, yielding good products which may be produced easily and are reproducible (col. 1, lines 43-48). The products have high stability against humidity so that the physical properties remain stable within a large humidity range (col. 1, lines 53-56). The biodegradable composition comprises a weight ratio of the dry lignin and/or the dry lignin containing material to the dry protein which is preferably from 99.95:0.05 to 40:60 (col. 2, lines 8-13). The biodegradable composition form articles, inter alia, cups, holding devices, bottles, or packaging materials like sheets (col. 9, lines 31-43).
Crabtree and Silbiger are both directed towards shaped packaging materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Crabtree by utilizing a biodegradable composition comprising 99.95:0.05 to 40:60 weight ratio of lignin and protein as taught by Silbiger motivated by the expectation of forming a packaging having high stability against humidity so that the physical properties remain stable within a large humidity range.
As such, the carton (i.e., molded pulp) of Crabtree in view of Silbiger comprises a biodegradable composition (i.e., pulp mix) comprising a weight ratio of lignin (fiber) to protein of 99.95:0.05 to 40:60, which overlaps, and therefore renders obvious, the limitations of the non-wood LCB having molded pulp comprises at least 5 wt.%  (50 wt.% and 92.5 wt. %) of non-wood LCB, a protein content below 4 dry wt.% (2 dry wt.%) of the biomass, and the fibers are within a pulp mix of molded pulp recited in claims 1, prima facie case of obviousness exists.

Crabtree in view of Silbiger is silent regarding the pulp comprising fibers having a length between about 1.5 and smaller than 2 cm, and a width between 0.1 and 2 mm.
Speer discloses a biodegradable composition used for making package articles used for food ([0009, 0014-0015, 0020]). The biodegradable composition comprises biodegradable fibers such as non-woody fiber (e.g., bagasse, bamboo, and straw), wherein long fibers 4 to 25 mm (0.4 to 2.5 cm) with an aspect ratio of about 40:1 to help prevent defects from forming in the batter as it expands in the mold ([0035-0036, 0038-0040]).
Crabtree in view of Silbiger, and Speer are both directed towards biodegradable compositions used in food packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biodegradable composition of Crabtree in view of Silbiger by utilizing long fibers having a length of 4 to 25 mm (0.4 to 2.5 cm) with an aspect ratio of about 40:1 as taught by Speer motivated by the expectation of preventing defects from forming in the batter as it expands when molded ([0038]).
As such, the biodegradable composition of Crabtree in view of Silbiger and Speer comprise fibers having a length of 4 to 25 mm and an aspect ratio of about 40:1 (i.e., width is 4/40 to 25/40 = 0.1 to 0.625 mm), which overlaps, and therefore renders obvious, the limitation of the non-wood LCB comprises fibers having a length between about 1.5 and smaller than 2 cm and a width between 0.1 and 2 mm recited in claims 1 and 25. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claims 4 and 5, Silbiger teaches that the lignin is a biodegradable raw material such as straw (col. 1, lines 4-18). As defined by the OED, straw is the stems or stalks of certain cereals, chiefly wheat, barley, oats, and rye. (see https://www.oed.com/view/Entry/191357?rskey=zeenC8&result=1#eid). As such, the biodegradable composition of Crabtree in view of Silbiger and Speer comprises plant materials such as straw, which reads on the limitation of the non-wood LCB originating from plants of the Family of Poaceae recited in claims 4 and 5.

Regarding claim 6, Crabtree teaches that the bottom of the carton comprises an inverted V-shaped rib structure (20) in the front surface of the bottom part (col. 2, lines 40-42, Fig. 2), which reads on the limitations of one or more reinforcement element configured to increase stability of the packaging unit, wherein the reinforcement elements comprise a number of ribs extending over at least a front surface of the bottom part recited in claim 6. 

    PNG
    media_image2.png
    325
    974
    media_image2.png
    Greyscale

Figure 2 of Crabtree illustrating the disclosed egg carton
Regarding claim 8, Crabtree teaches that the carton comprises a cover that is secured to the bottom when closed (col. 2, lines 52-61). The cover also comprises bridging means (36) on the locking flaps (30) (i.e., positioned on the front surface of the cover) (col. 2, lines 61-65, Figs. 1 and 2). It is noted that the bridging means (36) (i.e., a groove) is a groove and is utilized to reinforce the locking means of the carton. As such, the carton of Crabtree in view of Silbiger and Speer comprises a cover with a bridging means on the locking flaps, which reads on the limitations of a cover part configured for .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Silbiger and Speer as applied to claim 1 above, and further in view of Weder (US 2001/0042698; “Weder”).
Regarding claims 10 and 11, as described above, Crabtree in view of Silbiger and Speer teaches an egg carton that reads on the limitations recited in claim 1. Crabtree further teaches that the carton helps prevent damage to the eggs (col. 4, lines 24-30).
Crabtree in view of Silbiger and Speer is silent regarding the egg carton having fibers that protrude from the surface that can be distinguished by sight and/or touch. 
Weder discloses a natural grass tuft liner utilized for a container that provides cushioning support ([0003, 0007-0008]). The liner is disposed in a container opening to receive objects such as candies or Easter eggs ([0019]). The grass is produced from a variety of materials such as paper or the like ([0042], Fig. 1).

    PNG
    media_image3.png
    747
    697
    media_image3.png
    Greyscale

Figure 1 of Weder illustrating the disclosed container with cushioning support
Crabtree in view of Silbiger and Speer, and Weder are both directed towards containers for protecting eggs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the carton of Crabtree in view of Silbiger and Speer by having fibers protrude from the surface to provide a tuft cushioning support effect made from paper (i.e., pulp fiber) as taught by Weder motivated by the expectation of protecting the eggs from damage. 
It is noted that the tuft cushioning support is visible and touchable. Additionally, the tuft can be made from materials such as paper (i.e., pulp). Moreover, molded fibers would provide some degree of cushioning effect. As such, the biodegradable composition of Crabtree in view of Silbiger, Speer, and Weder forms a tuft cushioning support which, reads on the limitations of at least some of the non-wood LCB fibers protrude from a surface of the packaging unit to such an extent that separate visible non-wood LCB fibers can be distinguished by sight and/or touch, and wherein the protruding fibers are arranged to provide a cushioning effect for products placed in the compartments recited in claims 10 and 11.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Silbiger and Speer as applied to claim 1 above, and further in view of Kilpelainen et al. (US 2013/0056165; “Kilpelainen”).
Regarding claim 26, as described above, Crabtree in view of Silbiger and Speer teaches a carton that reads on the limitations recited in claim 1.
Crabtree in view of Silbiger and Speer is silent regarding the fibers are fibrillated.
Kilpelainen discloses a process for fibrillating lignocellulosic material to increase the surface area of the lignocellulosic material, wherein the fibers are used to produce pulp ([0001-0002, 0012-0013]). 
  Crabtree in view of Silbiger and Speer, and Kilpelainen are both directed towards lignocellulosic fiber utilized for forming pulp and paper products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fibrillation process as taught by Kilpelainen motivated by the expectation of increasing the surface area for forming pulp products, forming bio-based materials, and generating no VOC emissions. As such, the LCB fibers of Crabtree in view of Silbiger, Speer, and Kilpelainen are fibrillated, which reads on the limitation of the fibers are fibrillated recited in claim 26.

Claims 1, 3-6, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Holtzapple et al. (US 2004/0171136; “Holtzapple”) and Speer. Housmans et al. (US 2011/0165411; “Housmans”) is relied upon as an evidentiary reference for claims 4 and 5.
Regarding claims 1, 3, and 25, Crabtree teaches a molded egg carton (i.e. a packaging unit) having a bottom and egg pockets for fragile articles such as eggs (col. 1, lines 4-8, 65-68, col. 2, lines 1-3, Fig. 4), which reads on the limitations of a packaging unit for products like eggs, comprising a bottom part provided with compartments for individual products recited in claims 1 and 25. The carton is made from molded paper pulp (col. 2, lines 32-38), which reads on the limitations of the packaging unit is made from molded pulp recited in claims 1 and 25.
Crabtree is silent regarding the pulp comprises at least 5 wt.% (at least 92.5 wt.% as required by claim 3, and at least 50 wt.% as required by claim 25) of non-wood lignocellulosic biomass (i.e.,
Holtzapple discloses a biomass process to produce pulp for making paper or cardboard that is very inexpensive ([0005-0007, 0075-0077]). The process substantially removes lignin (fiber) from lignocellulosic biomass, thereby enhancing enzymatic digestibility or qualities for making pulp ([0007]). The process is for any sort of biomass ([0079]). The process reduced the total protein content to 0.30 % ([0208-0210]).
Crabtree and Holtzapple are both directed towards pulp for making paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Crabtree by utilizing a biomass process with a resulting biomass containing a protein content of 0.30 wt.% as taught by Holtzapple motivated by the expectation of a biomass with enhanced enzymatic digestibility or qualities for making pulp and is inexpensive.
As such, the carton (i.e., molded pulp) of Crabtree in view of Holtzapple comprises a biodegradable composition (i.e., pulp mix) containing lignin fibers having a protein content of 0.30 wt.%, which reads on the limitations of the non-wood LCB having a protein content below 4 dry wt.% (below 2 dry wt.%) of the biomass, and fibers within a pulp mix of molded pulp recited in claims 1 and 25. The carton comprises only the biodegradable composition, which reads on the limitations of the molded pulp comprises at least 5 wt.% (50 wt.% and 92.5 wt.%) of non-wood LCB recited in claims 1, 3, and 25.
Crabtree in view of Holtzapple is silent regarding the pulp comprising fibers having a length between about 1.5 and smaller than 2 cm, and a width between 0.1 and 2 mm.
Speer discloses a biodegradable composition used for making package articles used for food ([0014, 0020]). The biodegradable composition comprises biodegradable fibers such as non-woody fiber (e.g.,
Crabtree in view of Holtzapple, and Speer are both directed towards biodegradable fibers used in food packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biodegradable composition of Crabtree in view of Silbiger by utilizing long fibers having a length of 4 to 25 mm (0.4 to 2.5 cm) with an aspect ratio of about 40:1 as taught by Speer motivated by the expectation of preventing defects from forming in the batter as it expands when molded ([0038]).
As such, the biodegradable composition of Crabtree in view of Holtzapple and Speer comprises fibers having a length of 4 to 25 mm and an aspect ratio of about 40:1 (i.e., width is 4/40 to 25/40 = 0.1 to 0.625 mm), which overlaps, and therefore renders obvious, the limitation of the non-wood LCB comprises fibers having a length between about 1.5 and smaller than 2 cm and a width between 0.1 and 2 mm recited in claims 1 and 25. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claims 4 and 5, Holtzapple teaches that the biomass is corn stover ([0209-0208]). Housmans provides evidence that the order Poaceae includes, inter alia, food grains or cereal crops (see Housmans [0027-0028]). As such, the biodegradable composition of Crabtree in view of Holtzapple and Speer comprises plant materials such as corn stover, which reads on the limitation of the non-wood LCB originating from plats of the Family of Poaceae recited in claims 4 and 5.

Regarding claim 6, Crabtree teaches that the bottom of the carton comprises an inverted V-shaped rib structure (20) in the front surface of the bottom part (col. 2, lines 40-42, Fig. 2), which reads on the limitations of one or more reinforcement element configured to increase stability of the packaging unit, wherein the reinforcement elements comprise a number of ribs extending over at least a front surface of the bottom part recited in claim 6. 

Regarding claim 8, Crabtree teaches that the carton comprises a cover that is secured to the bottom when closed (col. 2, lines 52-61). The cover also comprises bridging means (36) on the locking flaps (30) (i.e., positioned on the front surface of the cover) (col. 2, lines 61-65, Figs. 1 and 2). It is noted that the bridging means (36) (i.e., a groove) is a groove and is utilized to reinforce the locking means of the carton. As such, the carton of Crabtree in view of Holtzapple and Speer comprise a cover with a bridging means on the locking flaps, which reads on the limitations of a cover part configured for engaging the bottom part, wherein the cover parts comprise reinforcement elements to increase stability of the packaging unit and the reinforcement elements comprise a number of ribs and/or grooves extending over at least a front surface of the cover part recited in claim 8.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Holtzapple and Speer as applied to claim 1 above, and further in view of Weder.
Regarding claims 10 and 11, as described above, Crabtree in view of Holtzapple and Speer teaches a carton that reads on the limitations recited in claim 1. Crabtree further teaches that the carton helps prevent damage to the eggs (col. 4, lines 24-30).
Crabtree in view of Holtzapple and Speer is silent regarding the egg carton having fibers that protrude from the surface that can be distinguished by sight and/or touch.
Weder discloses a natural grass tuft liner utilized for a container that provides cushioning support ([0003, 0007-0008]). The liner is disposed in a container opening to receive objects such as candies or Easter eggs ([0019]). The grass is produced from a variety of materials such as paper or the like ([0042], Fig. 1).
Crabtree in view of Holtzapple and Speer, and Weder are both directed towards containers for protecting eggs. It would have been obvious to one of ordinary skill in the art before the effective filing i.e., pulp fiber) as taught by Weder motivated by the expectation of protecting the eggs from damage. 
It is noted that the tuft cushioning support is visible and touchable. Additionally, the tuft can be made from materials such as paper (i.e., pulp). Moreover, molded fibers would provide some degree of cushioning effect. As such, the biodegradable composition of Crabtree in view of Holtzapple, Speer, and Weder forms a tuft cushioning support, which reads on the limitations of at least some of the non-wood LCB fibers protrude from a surface of the packaging unit to such an extent that separate visible non-wood LCB fibers can be distinguished by sight and/or touch, and wherein the protruding fibers are arranged to provide a cushioning effect for products placed in the compartments recited in claims 10 and 11. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Holtzapple and Speer as applied to claim 1 above, and further in view of Kilpelainen.
Regarding claim 26, as described above, Crabtree in view of Holtzapple and Speer teaches a carton that reads on the limitations recited in claim 1.
Crabtree in view of Holtzapple and Speer is silent regarding the fibers are fibrillated.
Kilpelainen discloses a process for fibrillating lignocellulosic material to increase the surface area of the lignocellulosic material, wherein the fibers are used to produce pulp ([0001-0002, 0012-0013]). The fibrillated material is used for bio-based materials, wherein the lignocellulosic material is mildly deconstructed and optionally reconstructed with other bio-based materials ([0014, 0021]). The process does not contribute to volatile organic compound (VOC) emissions ([0017]).
  Crabtree in view of Holtzapple and Speer, and Kilpelainen are both directed towards lignocellulosic fiber utilized for forming pulp and paper products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fibrillation process as taught by Kilpelainen motivated by the expectation of increasing the surface area for forming pulp products, forming bio-based materials, and generating no VOC emissions. As such, the LCB fibers of Crabtree in view of Holtzapple, Speer, and Kilpelainen are fibrillated, which reads on the limitation of the fibers are fibrillated recited in claim 26.

Response to Arguments
Applicant’s remarks and amendments filed 12/23/2021 have been fully considered.
On pages 7-8 of the remarks, Applicant first argues that Crabtree and Silbiger do not teach that the non-wood lignocellulosic biomass comprises fibers. This is not found persuasive for the following reasons:
As stated in the grounds of rejection above, Crabtree teaches that the carton is formed of a molded paper pulp, where paper pulp is a fibrous material. Silbiger then teaches that it would have been obvious to one of ordinary skill in the art to use a biodegradable composition that renders obvious the instant claim 1 composition of LCB, non-wood LCB, and protein formed from natural fibrous precursors such as straw that can be processed in different ways to optimize required properties (such as mechanical properties and water resistance) of final products (col. 1, lines 4-18, col. 3, lines 36-54, col. 4, lines 9-67, col. 5, lines 1-67). Speer is then applied to teach that it is well known in the art that natural fibrous precursors (such as straw) can be formulated into biodegradable compositions for food packaging that include fibers of various sizes, where long fibers (that render obvious the claimed fibers) serve the function of preventing defects from forming in batter as it expands in a mold (Speer, [0035]-[0038]). 
Additionally, it is also noted that Speer’s long fibers could be reasonably added to Crabtree in view of Silbiger’s biodegradable composition, because Silbiger specifically teaches that additives and fillers (such as cellulose fibers) can be added to the lignocellulosic materials to form finished shaped articles (Silbiger, col 5-col 6 all).  Therefore, one of ordinary skill in the art would have also found it obvious to add Speer’s long fibers into Crabtree in view of Silbiger’s biodegradable composition to achieve the function of preventing defects from forming when molding the biodegradable composition as it expands in a mold as taught by Speer.
Therefore, Crabtree in view of Silbiger and Speer teach the claim 1 and claim 25 limitations regarding the LCB composition and fibers. 
Secondly, on pages 8 and 12-13 of the remarks, Applicant argues that Speer is directed to an entirely different line of products and compositions than Crabtree and Silbiger for claims 1 and 25, and Holtzapple for claims 1 and 25. This is not found persuasive for the following reasons:
In response to applicant's argument that Speer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, Speer is in the same field of endeavor as Crabtree, Silbiger, Holtzapple, and the instant application as they all refer to biodegradable materials. Speer, Crabtree, Silbiger, and the instant application are also directed for use in food packaging. Although Speer teaches using different materials, Speer is still in the same field of endeavor, Speer is still in the same field of endeavor as stated above and thus is analogous art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Speer gives motivation for the combination such as preventing defects from forming in a batter as it expands when molded (Speer, Par. 0038).
Thirdly, on pages 9-11 and 13 of the remarks, Applicant argues that Weder does not teach non-wood LCB fibers in a pulp that protrude from the surface. This is not found persuasive for the following reason:
Weder teaches a design of a natural grass tuft liner used for cushioning support including for eggs. Weder further teaches that the grass tuft can be made from various materials such as paper as stated in the grounds of rejection above. Therefore, one of ordinary skill in the art would understand that paper is a fibrous pulp product that contains fibers. Therefore, Weder teaches a structure wherein fibers of a pulp protrude from a surface for cushioning support.
Although Weber does not disclose all the features of the present claimed invention, Weber is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller, 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. As stated above Weber teaches that it is well known and well within the ability of one of ordinary skill in the art to form a structure wherein fibers protrude from a surface to form a cushioning support. Although Weber does not teach the specific material composition as the instant claims 1 and 10, Weber is only used as a teaching reference. Instead, Crabtree in view of Silbiger and Speer teach the specific composition as stated in the grounds of rejection above.
Moreover, molded fibers would provide some degree of cushioning effect. As such, the molded packaging formed of the biodegradable composition of Crabtree in view of Silbiger/Holtzapple, Speer, and Weder comprises long fibers having length of 4-25 mm and width of about 0.1 mm or greater (Speer, [0036]-[0039]), where fibers of such dimensions are visible by the human eye and discernible by human touch.  One of ordinary skill in the art would readily expect “at least some” (as required by claim 10) of the long fibers to be present at a surface of the molded packaging unit, and therefore, to be discernable by sight and physical touch, where such discernable long fibers would also provide some degree of cushioning effect for products with a predictable and reasonable expectation of success (see MPE 2143).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782